Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on March 10, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on March 10, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
RESPONSE TO ARGUMENTS
Applicant’s arguments, see Response 7–9, filed March 10, 2022, with respect to the rejections of the claims under 35 U.S.C. §§ 112(b) and 103 have been fully considered and are persuasive, if only because the amendments cure the issues raised in those rejections.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited prior art and the new issues under 35 U.S.C. § 112 created by the amendments.
Accordingly, the request for a notice of allowance is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 10, 12, 13, 16, 19, and 20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10
The written description fails to disclose “navigating the temporal relationship via a decision tree algorithm to identify and render the second captured static image,” because the specification describes the opposite of this step, i.e., a decision tree algorithm navigates an existing decision tree (i.e., a model of all the possible branches of “application flow”) by using the temporal relationship as the predicate for deciding which branches of the decision tree to navigate.
For instance, consider the example given in paragraphs 45–46 of the Applicant’s disclosure. In this example, the decision tree or application flow comprises a login screen with two paths: one for a successful login, and one for an unsuccessful login. In a case where the audit data includes two states (first arriving at the login screen and subsequently progressing to a successful login outcome), the decision tree algorithm uses the existing temporal relationship between these two states to discover that it needs to traverse the “successful login path” branch of the decision tree rather than the “unsuccessful login path” branch. (See Spec. ¶ 46). In so doing, the decision tree algorithm did not navigate the temporal relationship, it navigated the decision tree using the temporal relationship as a guide for how to navigate the decision tree.
To further illustrate the difference between what is claimed and what is disclosed, and to facilitate addressing this rejection, please refer to the suggested amendment provided later in this Office Action
Claims 12, 13, 16, and 17
Claims 12, 13, 16, and 17 each depend from claim 10, and therefore are rejected for incorporating the new matter of their parent claim by reference.
Claim 19
Reference is made to the following portion of claim 19:
	wherein the audit visualization framework applies a decision tree algorithm to navigate the temporal relationships to identify and render the captured static images for overlaying the dynamic content, 
	wherein the temporal relationship identifies (a) a successful login path including a first set of captured static images to be rendered in succession and (b) an unsuccessful login path including a second set of captured static images to be rendered in succession, the first set of captured static images and the second set of captured static images being different.
The written description fails to disclose the bold underlined portions of claim 19 highlighted above. More specifically, there are three facets to the above claim language that the specification fails to disclose: (1) the decision tree algorithm does not navigate the temporal relationships; it tells the decision tree algorithm how to navigate the target application’s decision tree (i.e., the same rejection as claim 10), (2) the temporal relationship does not identify two paths; it only helps identify which one path, among a plurality of paths, was taken in order to produce that temporal relationship, and (3) there are never two sets of captured images corresponding to each of the respective paths; rather, there are two (or more) possible paths, but there is only one set of captured images, and that one set helps identify which one of the two or more possible paths was actually taken during this particular run of the target application. (See Spec. ¶¶ 39 and 44–48).
Claim 20
Claim 20 depends from claim 19, and is therefore rejected for incorporating the new matter of its parent claim by reference.
CLAIM REJECTIONS – 35 U.S.C. § 112(B)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10, 12, 13, 16, 19, and 20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 10
Claim limitation “a decision tree algorithm to identify and render the second captured static image” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, the written description never discloses the methodology by which the claimed “algorithm” identifies and renders the second captured static image. (See Spec. ¶¶ 44, 46, and 47) Note that the term “decision tree algorithm” invokes 35 U.S.C. § 112(f) despite the specification defining a “decision tree” as a data structure (see Spec. ¶ 39), because this claim element is directed to the algorithm for processing the decision tree, rather than the decision tree itself. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 12, 13, 16, and 17
Claims 12, 13, 16, and 17 each depend from claim 10, and therefore are rejected for incorporating the indefinite matter of their parent claim by reference.
Claim 19 — Antecedent Basis
Claim 19 lacks antecedent basis for “the temporal relationships.” The Applicant is reminded that claim 19 is unlike claims 1 and 10, because claim 19 recites “each of the templates being captured static images corresponding to one of the user interfaces and having a temporal positional relationship with another one of the captured static images” on line 13 of the claim, rather than the mere “temporal relationship” recited in the corresponding lines of claims 1 and 10. Thus, claim 19 lacks antecedent basis for “the temporal relationships,” because the only relationship mentioned in the claim is a “temporal positional relationship,” which appears to be something different than a mere “temporal relationship.
Claim 19 — Unsupported Functional Claim
Claim limitation “a decision tree algorithm to identify and render the second captured static image” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, the written description never discloses the methodology by which the claimed “algorithm” identifies and renders the second captured static image. (See Spec. ¶¶ 44, 46, and 47) Note that the term “decision tree algorithm” invokes 35 U.S.C. § 112(f) despite the specification defining a “decision tree” as a data structure (see Spec. ¶ 39), because this claim element is directed to the algorithm for processing the decision tree, rather than the decision tree itself. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 20
Claim 20 depends from claim 19, and is therefore rejected for incorporating the indefinite matter of its parent claim by reference.
SUGGESTED AMENDMENTS FOR ALL REJECTIONS UNDER § 112
To further illustrate the issues raised above under 35 U.S.C. § 112, including the difference between what is claimed and what is disclosed, the following amendments are suggested.
Claim 10 
10. A method of providing a visual audit trail of operating a target application, the method comprising: 
. . . accessing a template associated with a user interface generated by the target application by navigating a decision tree of the target application, the template being a captured static image having a temporal relationship with a second captured static image different from the captured static image, and the navigating being based on the temporal relationship;
. . . 

Claim 19
19. A system to generate an audit trail based on operation of a target application, the system comprising:
a computing device operable to execute the target application, the computing device including an input device and a display, 
	wherein the target application generates a plurality of user interfaces on the display corresponding to a plurality of paths in a decision tree, including (a) a successful login path and (b) an unsuccessful login path, and 
	wherein the target application generates audit data in response to user inputs received from the input device, the audit data including timestamps associated with the user inputs received from the input device;
a memory coupled to the computing device to store a plurality of templates and the audit data generated by the target application;
an auditing device coupled to the memory and the computing device, the auditing device operable to 
	generate a video file of the operation of the target application based on one of a plurality of templates, each of the templates being captured static images corresponding to one of the user interfaces and having a temporal 
execute an audit visualization framework that:
	dissects each of the user interfaces into static and dynamic elements, wherein the static elements are those that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information, wherein the static elements are representable by at least one of the plurality of templates and the dynamic elements are variable elements in the user interface associated with the user inputs received from the input device, 
	navigates one path, among the successful and unsuccessful login paths in the decision tree, based on the temporal relationship between two of the captured static images,
	identifies relevant templates in the navigated path,
s the dynamic elements and temporally overlays content of the dynamic elements on specified (X, Y) coordinates of the relevant templates identified in the navigated path to recreate a state or appearance of any of the user interfaces and interaction by the user with any of the user interfaces at any given instant of time in the past


CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	WHITE AND COX TEACH CLAIMS  1–5, 7, AND 8.
Claims 1–5, 7, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0132833 (“White”) in view of U.S. Patent Application Publication No. 2010/0115417 A1 (“Cox”).
Claim 1
White teaches:
A system to generate an audit trail based on operation of a target application, the system comprising: 
“FIG. 1 illustrates an exemplary networked operating environment in which embodiments of the present invention may be implemented.” White ¶ 24. Accordingly, reference will be made to FIG. 1. Reference may also be made to FIGS. 2–4 because they describe each of the components of FIG. 1 in greater detail, see White ¶¶ 17–19, and also to FIGS. 5 and 7, which illustrates a processes performed by the aforementioned system of components.
a computing device operable to execute the target application, 
“In an embodiment of the invention, the user requests the webpage 24 using a web browser application, executing on a user computer 10, such as web browser module 114 on computer 10.” White ¶ 58. In this rejection, it should be understood that the claimed target application corresponds to webpage 24 of White’s disclosure. 
the computing device including an input device and a display, 
“Computer 10 may include standard components, including a central processing unit 102 and input/output devices 104, which are linked by a bus 108. Input/output devices 104 may comprise a keyboard, mouse, touch screen, monitor, printer, and the like, for example.” White ¶ 34.
wherein the target application generates a plurality of user interfaces on the display and audit data in response to user inputs received from the input device, 
“In the next processing operation 518 of FIG. 5, the web browser captures, processes and stores user interaction data during browsing of a webpage 24. Processing operation 518 may be implemented using web browser module 114 on user computer 10, which may execute instructions in tracking script 34 to capture, process and store various types of user interaction data, such as the exemplary types of user interaction data described above, generated while the user browses and interacts with webpage 24.” White ¶ 70.
the audit data including timestamps associated with the user inputs received from the input device;
“[U]ser interaction data received by tracking server 30 may be subjected to data analysis and/or processing before or after being stored as tracking record 36. Data analysis may include . . . calculating completion rate and/or user time spent on a form on webpage 24, calculating the cumulative amount of time a user’s mouse spent on various parts of webpage 24, and compiling a visual representation of user interaction with webpage 24, for example. This may further include tracking which portions of the webpage were visible to a user at what times.” White ¶ 97.
a memory coupled to the computing device to store a plurality of templates 
For each webpage 24 measured by White’s system, tracking server 30 stores a “DOM” (document object model) of that webpage, allowing the tracking server 30 to recreate an interactive visualization of its respective webpage 24. See White ¶¶ 72, 91, and 133.
and the audit data generated by the target application; 
“Tracking storage repository 32 may also store one or more tracking records 36 including such interaction data, which may be received from or transmitted to one or more computers connected to tracking server 30 through network 50, such as a user computer 10 or an analysis computer 40, for example.” White ¶ 28.
and an auditing device coupled to the memory and the computing device, 
White explicitly discloses two devices, and either one is independently capable of anticipating this claim element. For the sake of completeness, both will be discussed.
The first auditing device is the tracking server 30 itself, which FIG. 1 shows coupled to both the user computer 10 and the tracking storage repository 32. As will be explained below, tracking server 30 is operable to generate a video file in the manner that the Applicant claims.
Alternatively, another auditing device is the analysis computer 40, which again, FIG. 1 illustrates as being coupled to both the user computer 10 and the tracking storage repository 32 (at least transitively via tracking server 30). Analysis computer 40 is also “operable to” generate a video file in the manner claimed because the analysis computer 40 directs the tracking server 30 to generate the video file in the manner that the Applicant claims (again, please read below for a complete mapping). That is, even if White discloses tracking server 30 does all of the work, White’s “operation” of analysis computer 40 does cause a video file to be generated in the manner claimed. See White ¶ 118.
the auditing device operable to generate a video file of the operation of the target application based on one of a plurality of templates, 
“If tracking record 36 remains as a set of interaction data when the playback request is made, that data may be replayed and converted to a suitable multimedia file format at replay server 30, and then provided to analysis computer 40 after conversion.” White ¶ 120. Specifically, to convert the tracking record 36 into a video, the computer runs a “movie maker application” that is configured to “replay tracking record 36 in an embedded browser hosted by replay server 30 as described below in steps 712–722.” White ¶ 121.
each of the templates being captured [[as]]1 static images corresponding to one of the user interfaces, and having a temporal relationship with another one of the captured static images,
As part of the video recording of activity that occurs via steps 712–722, “the web browser plays back the interaction visualization on webpage 24 recreated from a DOM stored in tracking server 30.” White ¶ 133. “Screenshots of the browser replaying the interaction data may be captured at selected or predetermined intervals and combined as is known in the art to create a video file.” White ¶ 121 (emphasis added to show the temporal relationship between each successively captured screenshot).
and the audit data generated from a user input received from the input device, the user input associated with one of the user interfaces; and
“Tracking record 36 may include user interaction data recorded from the interaction of a user while browsing webpage 24, and has been previously transmitted to replay server 30 as described above, and stored as tracking record 36.” White ¶ 119.
an audit visualization framework that dissects each of the user interfaces into static and dynamic elements, 
White’s environment includes functionality that discerns static elements of webpage 24 from dynamic content. White ¶ 90.
wherein the static elements are those that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information, and wherein the dynamic elements are variable elements in the user interface 
White defines dynamic elements as those which “may typically be changed periodically such that if webpage 24 were received from web server 20 at a subsequent time, the content of at least a portion of webpage 24 may have change.” White ¶ 90. White further discloses that its dynamic elements are to be contrasted with “static elements of webpage 24 such as static images.” White ¶ 90.
associated with the user inputs received from the input device, 
White’s dynamic elements are explicitly “associated with” user inputs received from the input device during the operation in paragraph 94, whereby White explicitly stores user interaction data together with the dynamic content of webpage 24 in the same tracking record 36. White ¶ 94.
the audit visualization framework being configured to recreate the dynamic elements and temporally overlay content of the dynamic elements on 
When it is time to replay the user interactions, the environment executes operation 720, which “may recreate an interaction visualization from the interaction data,” including “a substantially realistically accurate recreation of user interaction events substantially as previously recorded from the original user interacting with webpage 24 at the time of recording.” White ¶ 132. 
Regarding the limitation describing the “dynamic elements,” recall that the “interaction data” used by the environment to recreate the visualization includes “[o]ne or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content.” White ¶ 90.
Regarding the timestamps limitation, White explicitly discloses “calculating completion rate and/or user time spent on a form on webpage 24, calculating the cumulative amount of time a user's mouse spent on various parts of webpage 24, and compiling a visual representation of user interaction with webpage 24,” White ¶ 97, as part of the user interaction data that White utilizes for “a substantially realistically accurate recreation of user interaction events substantially as previously recorded from the original user interacting with webpage 24 at the time of recording.” White ¶ 132.
Accordingly, the only difference between White and the claimed invention is (1) the templates themselves are stored as captured images, and, relatedly, (2) the claimed invention overlays dynamic content onto a static image at specified (X, Y) coordinates, whereas White overlays the same dynamic content onto a document recreated from a DOM.
Cox, however, teaches both differences, including:
an auditing device operable to generate a video file of the operation of the target application based on one of a plurality of templates, each of the templates being captured static images corresponding to one of the user interfaces, 
As the loop in FIG. 2 illustrates, the contents of a user’s windows may be captured as window shots at various times during interaction, see Cox ¶ 26, and then “the window shots may be compiled into a compressed video file/container format such as MP4 or AVI.” Cox ¶ 32.
and having a temporal relationship with another one of the captured static images,
“Each window shot represents a frame in the video.” Cox ¶ 32.
[and an] audit visualization framework being configured to recreate the dynamic elements and temporally overlay content of the dynamic elements on specified (X, Y) coordinates of the captured static images of the plurality of templates
In order to save bandwidth and storage space, an embodiment of Cox’s window capture system “transmit[s] only the area of the window that has changed since the preceding window shot. For example, the smallest rectangular area containing the pixels that have changed, and coordinates defining the location of the area relative to a given corner of the window may be stored and transmitted.” Cox ¶ 36. Note that the “relative to a given corner” aspect explicitly discloses the concept of the coordinates being “X, Y” coordinates. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store White’s templates as window shots (images) instead of (or in addition to) storing the templates in a DOM format, as taught by Cox. One would have been motivated to capture screenshots instead of a DOM, because many applications (e.g., video games, CAD programs, command shells) do not necessarily use a document object model to render their content, and therefore, White’s base system might miss out on recording the use of those applications.
Claim 2
White, as combined with Cox, teaches the system of claim 1, further comprising 
a display coupled to the auditing device 
“According to an embodiment of the invention, analysis computer 40 as described above may also be configured similarly to the exemplary architecture of user computer 10 as illustrated in FIG. 2.” White ¶ 34. As such, the analysis computer 40 “may include standard components, including a central processing unit 102 and input/output devices 104, which are linked by a bus 108. Input/output devices 104 may comprise a keyboard, mouse, touch screen, monitor, printer, and the like, for example.” White ¶ 34.
for playing the generated video file of the operation of the target application.
The Examiner observes that “for playing” is a recitation of intended use, rather than an actual function performed by the display. Ordinarily, intended use is not entitled patentable weight, see MPEP § 2114(II.), but either way, White explicitly discloses that the video of the user interaction is “provided to analysis computer 40 after conversion.” White ¶ 120. “Once in such a video format, the interaction is substantially independent of replay server 30 and may be freely transferred to standard computing devices for further playback or analysis.” White ¶ 120.
Claim 3
White, as combined with Cox, teaches the system of claim 1, further comprising 
a database with reference data generated by the computing device in the execution of the target application, 
“Tracking storage repository 32 . . . may include a remote data storage facility connected to tracking server 30, such as a database.” White ¶ 32. “Tracking storage repository 32 may also store one or more tracking records 36 including such interaction data, which may be received from or transmitted to one or more computers connected to tracking server 30 through network 50, such as a user computer 10.” White ¶ 28.
wherein the reference data is incorporated in the generated video file.
To convert the tracking record 36 into a video, the computer runs a “movie maker application” that is configured to “replay tracking record 36 in an embedded browser hosted by replay server 30 as described below in steps 712–722. Screenshots of the browser replaying the interaction data may be captured at selected or predetermined intervals and combined as is known in the art to create a video file.” White ¶ 121.
Claim 4
White, as combined with Cox, teaches the system of claim 1, further comprising 
a network coupled to the computing device, memory and auditing device.
“The networked environment includes a user computer 10 connected to a communication network 50, which may include, for example, one or more of: a local area network (LAN), wide area network (WAN), world wide web (WWW), the Internet, such that user computer 10 may communicate with other computers similarly connected to network 50. Other computers connected to network 50 may include a web server 20, tracking server 30, and an analysis computer 40, which may each communicate with any other computer connected to network 50.” White ¶ 24.
Claim 5
White, as combined with Cox, teaches the system of claim 1, 
wherein the audit data is extracted from the target application and converted for storage in the memory by one of JDBC, ODBC, Web services or API.
“[E]xecutable instructions for collaboratively tracking and replaying user interaction with a webpage as described above may be provided or exposed as an Application Programming Interface (API) for integration into existing applications, such as web applications and/or webpages, for example, to provide for the recording, transmission and replay of user interaction data for the purposes of collaboration between two or more users.” White ¶ 116.
Claim 7
White, as combined with Cox, teaches the system of claim 1, 
wherein input device is a mouse, 
“Computer 10 may include standard components, including a central processing unit 102 and input/output devices 104, which are linked by a bus 108. Input/output devices 104 may comprise a keyboard, mouse, touch screen, monitor, printer, and the like, for example.” White ¶ 34.
and wherein the video file includes inputs that track mouse movement on the one of the user interfaces.
“Tracking script module 116 may include instructions for recording interaction data input by a user in the process of interacting with a webpage, such as mouse movements, zooming, touch events, scrolling, clicks and keyboard entries, for example. In an embodiment of the invention, tracking script module 116 may also include instructions for processing such interaction data, and for transmitting processed interaction data to a remote tracking server 30.” White ¶ 38.
Claim 8
White, as combined with Cox, teaches the system of claim 1, 
wherein the video file includes frames that each include one of the templates showing an interface of the target application 
“Screenshots of the browser replaying the interaction data may be captured at selected or predetermined intervals and combined as is known in the art to create a video file.” White ¶ 121.
and a dynamic element derived from the audit data.
“According to an additional embodiment, user interactions with dynamic elements, which may be included in webpage 24, such as interactions with rich AJAX (involving DHTML and JavaScript) elements, Adobe Flash™ elements, or other dynamic elements which may be part of webpage 24 may also be captured as user interaction data.” White ¶ 68.
As another example, “[o]ne or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content may be transmitted to tracking server 30, while static elements of webpage 24 such as static images or other static content are not transmitted to tracking server 30, in order to reduce the amount of information required to be transferred by dynamic script request. Such information may be obtained by the proxy routines or applications further described herein.” White ¶ 90.
II.	WHITE, COX, AND CARMI TEACH CLAIMS 10, 12, 13, AND 16–20.
Claims 10, 12, 13, and 16–20 are rejected under 35 U.S.C. § 103 as being unpatentable over White in view of Cox and further in view of  U.S. Patent Application Publication No. 2014/0075371 (“Carmi”).
Claim 10
White teaches:
A method of providing a visual audit trail of operating a target application, the method comprising: 
“FIG. 5 illustrates a series of processing operations that may be implemented by the system illustrated in FIG. 1, and the exemplary computers illustrated in FIGS. 2-4, according to an embodiment of the invention.” White ¶ 58.
executing the target application from a computing device, 
“In the first processing operation 510 of FIG. 5, a user requests a webpage 24 from a web server 20. In an embodiment of the invention, the user requests the webpage 24 using a web browser application, executing on a user computer 10, such as web browser module 114 on computer 10, which communicates the request for webpage 24 to the web server 20.” White ¶ 58.
the target application generating audit data associated with the actions of a user operating the target application, 
In operation 518, “the web browser captures, processes and stores user interaction data during browsing of a webpage 24. Processing operation 518 may be implemented using web browser module 114 on user computer 10, which may execute instructions in tracking script 34 to capture, process and store various types of user interaction data, such as the exemplary types of user interaction data described above, generated while the user browses and interacts with webpage 24.” White ¶ 70.
the audit data including timestamps associated with each of the actions of the user operating the target application using an input device; 
“[U]ser interaction data received by tracking server 30 may be subjected to data analysis and/or processing before or after being stored as tracking record 36. Data analysis may include . . . calculating completion rate and/or user time spent on a form on webpage 24, calculating the cumulative amount of time a user’s mouse spent on various parts of webpage 24, and compiling a visual representation of user interaction with webpage 24, for example. This may further include tracking which portions of the webpage were visible to a user at what times.” White ¶ 97.
storing the audit data in a database on a storage device; 
“Tracking storage repository 32 may also store one or more tracking records 36 including such interaction data, which may be received from or transmitted to one or more computers connected to tracking server 30 through network 50, such as a user computer 10 or an analysis computer 40, for example.” White ¶ 28.
accessing a template associated with a user interface generated by the target application, the template 
For each webpage 24 measured by White’s system, tracking server 30 stores a “DOM” (document object model) of that webpage, allowing the tracking server 30 to recreate an interactive visualization of its respective webpage 24. See White ¶¶ 72, 91, and 133. White later accesses this template during steps 712–722, when “the web browser plays back the interaction visualization on webpage 24 recreated from a DOM stored in tracking server 30.” White ¶ 133. “Screenshots of the browser replaying the interaction data may be captured at selected or predetermined intervals and combined as is known in the art to create a video file.” White ¶ 121 (emphasis added to show the temporal relationship between each successively captured screenshot).
dissecting the user interface into static and dynamic elements, 
White’s environment includes functionality that discerns static elements of webpage 24 from dynamic content. White ¶ 90.
wherein the static elements are those that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information, and wherein the static elements are representable by the template and the dynamic elements are variable elements in the user interface associated with the actions of the user operating the target application; 
White defines dynamic elements as those which “may typically be changed periodically such that if webpage 24 were received from web server 20 at a subsequent time, the content of at least a portion of webpage 24 may have change.” White ¶ 90. White further discloses that its dynamic elements are to be contrasted with “static elements of webpage 24 such as static images.” White ¶ 90. White’s dynamic elements are explicitly “associated with” user inputs received from the input device during the operation in paragraph 94, whereby White explicitly stores user interaction data together with the dynamic content of webpage 24 in the same tracking record 36. White ¶ 94.
generating an audit video file from the template and the audit data, the audit video indicative of the actions of the user operating the target application, wherein the generating includes recreating the dynamic elements and temporally overlaying content of the dynamic elements on 
When it is time to replay the user interactions, the environment executes operation 720, which “may recreate an interaction visualization from the interaction data,” including “a substantially realistically accurate recreation of user interaction events substantially as previously recorded from the original user interacting with webpage 24 at the time of recording.” White ¶ 132. 
Regarding the limitation describing the “dynamic elements,” recall that the “interaction data” used by the environment to recreate the visualization includes “[o]ne or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content.” White ¶ 90.
Regarding the timestamps limitation, White explicitly discloses “calculating completion rate and/or user time spent on a form on webpage 24, calculating the cumulative amount of time a user's mouse spent on various parts of webpage 24, and compiling a visual representation of user interaction with webpage 24,” White ¶ 97, as part of the user interaction data that White utilizes for “a substantially realistically accurate recreation of user interaction events substantially as previously recorded from the original user interacting with webpage 24 at the time of recording.” White ¶ 132.
and navigating the temporal relationship via a 
“Processing operation 720 may be implemented using web browser module 114 on analysis computer 40, which may recreate an interaction visualization from the interaction.” White ¶ 132. 
Accordingly, the only difference between White and the claimed invention is (1) the templates themselves are stored as captured images, and, relatedly, (2) the claimed invention overlays dynamic content onto a static image at specified (X, Y) coordinates, whereas White overlays the same dynamic content onto a document recreated from a DOM.
Cox, however, teaches:
A method of providing a visual audit trail of operating a target application, the method comprising: 
“FIG. 2 is a functional flow diagram that illustrates an exemplary process carried out by the capture module 18.” Cox ¶ 25.
executing the target application from a computing device, 
Capture module 18 runs on laptop 10, see Cox FIG. 1, and is configured to capture the events of one or more target applications, e.g., windows 21–23 shown in FIG. 1. Cox ¶ 22.
the target application generating audit data associated with the actions of a user operating the target application, 
“An event 40 (such as an onclick event) can trigger the capture 44 of the attributes of the window 23 that is in focus, such as its name; screenX and screenY, which give the location in pixels of the window on the display screen relative to the top left corner of the screen; and width and height, which give the outer dimensions of the window in pixels.” Cox ¶ 26.
the audit data including timestamps associated with each of the actions of the user operating the target application using an input device; 
“The window shots may be date and time stamped so that they can more readily be viewed in sequence.” Cox ¶ 30.
storing the audit data in a database on a storage device; 
“If it is a new window that is captured, step 45, then a file is opened 46 and stored in electronic memory 50 in the host (e.g. laptop 10).” Cox ¶ 27. Likewise, if “the captured window [is an existing window that] has changed since it was last captured, then it is stored 48 in its corresponding file in memory 50.” Cox ¶ 28.
accessing a template associated with a user interface generated by the target application, the template being a captured static image having a temporal relationship with a second captured static image different from the captured static image; 
“After an event 60 has occurred in a window that is in focus, the system stores 62 the part of the window that has changed. If it is the opening of a window, then the whole or the majority of the window is stored. If the window has changed since the preceding event, then the area of the window that has changed is stored 62.” Cox ¶ 36. Accessing the original version of the window is inherent to determining that the window has changed at a preceding event, because a detecting a “change” inherently requires a comparison between the original and the changed versions.
generating an audit video file from the template and the audit data, the audit video indicative of the actions of the user operating the target application, 
As the loop in FIG. 2 illustrates, the contents of a user’s windows may be captured as window shots at various times during interaction, see Cox ¶ 26, and then “the window shots may be compiled into a compressed video file/container format such as MP4 or AVI.” Cox ¶ 32.
wherein the generating includes recreating the dynamic elements and temporally overlaying content of the dynamic elements on specified (X, Y) coordinates of the captured static image according to the timestamps included in the audit data to recreate a state or appearance of the user interface and interaction by the user with the user interface at any given instant of time in the past; 
In order to save bandwidth and storage space, an embodiment of Cox’s window capture system “transmit[s] only the area of the window that has changed since the preceding window shot. For example, the smallest rectangular area containing the pixels that have changed, and coordinates defining the location of the area relative to a given corner of the window may be stored and transmitted.” Cox ¶ 36. Note that the “relative to a given corner” aspect explicitly discloses the concept of the coordinates being “X, Y” coordinates. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store White’s templates as window shots (images) instead of (or in addition to) storing the templates in a DOM format, as taught by Cox. One would have been motivated to capture screenshots instead of a DOM, because many applications (e.g., video games, CAD programs, command shells) do not necessarily use a document object model to render their content, and therefore, White’s base system might miss out on recording the use of those applications.
Neither White nor Cox appear to explicitly disclose a “decision tree algorithm” as recited in claim 10. 
Carmi, however, teaches a method comprising:
accessing a template associated with a user interface generated by the target application, the template being a captured static image having a temporal relationship with a second captured static image different from the captured static image; 
“When a new version of [an] application that includes screen 125 is executed, a system may monitor the execution, and may relate the execution to model 330. For example, screenshots and transitions related to an execution of the new version may be captured as described herein and compared, or otherwise examined in relation to, model 330.” Carmi ¶ 66. 
and navigating the temporal relationship via a decision tree algorithm to identify and render the second captured static image.
“Upon determining that screen 125 and a transition thereto are not represented in model 330, MSMU 325 may generate model 335 that may include information included in model 330 and additional information to represent screen 125 and related transitions, e.g., as shown by 160 and 175. In other embodiments, an update model may include references to an existing model.” Carmi ¶ 66. Notably, Carmi thus discloses an algorithm (MSMU 325) that processes a decision tree (the models) in accordance with the claimed functionality. The application models are decision trees because, as shown in FIG. 1, the models comprise a series of screens 110–125 linked together by a set of “transitions” (e.g., 150 and 170) that describe execution flow from screen to screen. See Carmi ¶ 88.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize Carmi’s decision tree algorithm to identify and render a second captured static image. One would have been motivated to use Carmi’s algorithm with White and Cox because “current systems and methods” for capturing screens of an application, much like those described by White and Cox “are unsuitable and are impractical when modeling applications that have large number of states and screens or when screens are added or removed when an application evolves.” Carmi ¶ 2.
Claim 12
White, as combined with Cox and Carmi, teaches the method of claim 10, further comprising 
playing the generated video file of the operation of the target application on a display.
The video of the user interaction is “provided to analysis computer 40 after conversion.” White ¶ 120. “Once in such a video format, the interaction is substantially independent of replay server 30 and may be freely transferred to standard computing devices for further playback or analysis.” White ¶ 120.
Claim 13
White, as combined with Cox and Carmi, teaches the method of claim 10, 
wherein the audit data is extracted from the target application and converted for storage by one of JDBC, ODBC, Web services or API.
“[E]xecutable instructions for collaboratively tracking and replaying user interaction with a webpage as described above may be provided or exposed as an Application Programming Interface (API) for integration into existing applications, such as web applications and/or webpages, for example, to provide for the recording, transmission and replay of user interaction data for the purposes of collaboration between two or more users.” White ¶ 116.
Claim 16
White, as combined with Cox and Carmi, teaches the method of claim 10, 
wherein input device is a mouse, 
“Computer 10 may include standard components, including a central processing unit 102 and input/output devices 104, which are linked by a bus 108. Input/output devices 104 may comprise a keyboard, mouse, touch screen, monitor, printer, and the like, for example.” White ¶ 34.
and wherein the video file includes inputs that track mouse movement on the one of the user interfaces.
“Tracking script module 116 may include instructions for recording interaction data input by a user in the process of interacting with a webpage, such as mouse movements, zooming, touch events, scrolling, clicks and keyboard entries, for example. In an embodiment of the invention, tracking script module 116 may also include instructions for processing such interaction data, and for transmitting processed interaction data to a remote tracking server 30.” White ¶ 38.
Claim 17
White, as combined with Cox and Carmi, teaches the method of claim 10, 
wherein the audit video file includes frames that each include one of the templates showing an interface of the target 
“Screenshots of the browser replaying the interaction data may be captured at selected or predetermined intervals and combined as is known in the art to create a video file.” White ¶ 121.
and a dynamic element derived from the audit data.
“According to an additional embodiment, user interactions with dynamic elements, which may be included in webpage 24, such as interactions with rich AJAX (involving DHTML and JavaScript) elements, Adobe Flash™ elements, or other dynamic elements which may be part of webpage 24 may also be captured as user interaction data.” White ¶ 68.
As another example, “[o]ne or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content may be transmitted to tracking server 30, while static elements of webpage 24 such as static images or other static content are not transmitted to tracking server 30, in order to reduce the amount of information required to be transferred by dynamic script request. Such information may be obtained by the proxy routines or applications further described herein.” White ¶ 90.
Claim 18
White, as combined with Cox and Carmi, teaches the system of claim 1, 
wherein the temporal relationships provide an arrangement of the captured static images based at least in part on an application flow.
“When a new version of [an] application that includes screen 125 is executed, a system may monitor the execution, and may relate the execution to model 330. For example, screenshots and transitions related to an execution of the new version may be captured as described herein and compared, or otherwise examined in relation to, model 330.” Carmi ¶ 66. 
Claim 19
White teaches:
A system to generate an audit trail based on operation of a target application, the system comprising: 
“FIG. 1 illustrates an exemplary networked operating environment in which embodiments of the present invention may be implemented.” White ¶ 24. Accordingly, reference will be made to FIG. 1. Reference may also be made to FIGS. 2–4 because they describe each of the components of FIG. 1 in greater detail, see White ¶¶ 17–19, and also to FIGS. 5 and 7, which illustrates a processes performed by the aforementioned system of components.
a computing device operable to execute the target application, 
“In an embodiment of the invention, the user requests the webpage 24 using a web browser application, executing on a user computer 10, such as web browser module 114 on computer 10.” White ¶ 58. In this rejection, it should be understood that the claimed target application corresponds to webpage 24 of White’s disclosure. 
the computing device including an input device and a display, 
“Computer 10 may include standard components, including a central processing unit 102 and input/output devices 104, which are linked by a bus 108. Input/output devices 104 may comprise a keyboard, mouse, touch screen, monitor, printer, and the like, for example.” White ¶ 34.
wherein the target application generates a plurality of user interfaces on the display and audit data in response to user inputs received from the input device, 
“In the next processing operation 518 of FIG. 5, the web browser captures, processes and stores user interaction data during browsing of a webpage 24. Processing operation 518 may be implemented using web browser module 114 on user computer 10, which may execute instructions in tracking script 34 to capture, process and store various types of user interaction data, such as the exemplary types of user interaction data described above, generated while the user browses and interacts with webpage 24.” White ¶ 70.
the audit data including timestamps associated with the user inputs received from the input device;
“[U]ser interaction data received by tracking server 30 may be subjected to data analysis and/or processing before or after being stored as tracking record 36. Data analysis may include . . . calculating completion rate and/or user time spent on a form on webpage 24, calculating the cumulative amount of time a user’s mouse spent on various parts of webpage 24, and compiling a visual representation of user interaction with webpage 24, for example. This may further include tracking which portions of the webpage were visible to a user at what times.” White ¶ 97.
a memory coupled to the computing device to store a plurality of templates 
For each webpage 24 measured by White’s system, tracking server 30 stores a “DOM” (document object model) of that webpage, allowing the tracking server 30 to recreate an interactive visualization of its respective webpage 24. See White ¶¶ 72, 91, and 133.
and the audit data generated by the target application; 
“Tracking storage repository 32 may also store one or more tracking records 36 including such interaction data, which may be received from or transmitted to one or more computers connected to tracking server 30 through network 50, such as a user computer 10 or an analysis computer 40, for example.” White ¶ 28.
and an auditing device coupled to the memory and the computing device, 
White explicitly discloses two devices, and either one is independently capable of anticipating this claim element. For the sake of completeness, both will be discussed.
The first auditing device is the tracking server 30 itself, which FIG. 1 shows coupled to both the user computer 10 and the tracking storage repository 32. As will be explained below, tracking server 30 is operable to generate a video file in the manner that the Applicant claims.
Alternatively, another auditing device is the analysis computer 40, which again, FIG. 1 illustrates as being coupled to both the user computer 10 and the tracking storage repository 32 (at least transitively via tracking server 30). Analysis computer 40 is also “operable to” generate a video file in the manner claimed because the analysis computer 40 directs the tracking server 30 to generate the video file in the manner that the Applicant claims (again, please read below for a complete mapping). That is, even if White discloses tracking server 30 does all of the work, White’s “operation” of analysis computer 40 does cause a video file to be generated in the manner claimed. See White ¶ 118.
the auditing device operable to generate a video file of the operation of the target application based on one of a plurality of templates, 
“If tracking record 36 remains as a set of interaction data when the playback request is made, that data may be replayed and converted to a suitable multimedia file format at replay server 30, and then provided to analysis computer 40 after conversion.” White ¶ 120. Specifically, to convert the tracking record 36 into a video, the computer runs a “movie maker application” that is configured to “replay tracking record 36 in an embedded browser hosted by replay server 30 as described below in steps 712–722.” White ¶ 121.
each of the templates being captured [[as]]2 static images corresponding to one of the user interfaces, and having a temporal relationship with another one of the captured static images,
As part of the video recording of activity that occurs via steps 712–722, “the web browser plays back the interaction visualization on webpage 24 recreated from a DOM stored in tracking server 30.” White ¶ 133. “Screenshots of the browser replaying the interaction data may be captured at selected or predetermined intervals and combined as is known in the art to create a video file.” White ¶ 121 (emphasis added to show the temporal relationship between each successively captured screenshot).
and the audit data generated from a user input received from the input device, the user input associated with one of the user interfaces; and
“Tracking record 36 may include user interaction data recorded from the interaction of a user while browsing webpage 24, and has been previously transmitted to replay server 30 as described above, and stored as tracking record 36.” White ¶ 119.
an audit visualization framework that dissects each of the user interfaces into static and dynamic elements, 
White’s environment includes functionality that discerns static elements of webpage 24 from dynamic content. White ¶ 90.
wherein the static elements are those that remain the same irrespective of a user of the target application, a time of login, or a state of the user or of the target application information, and wherein the dynamic elements are variable elements in the user interface 
White defines dynamic elements as those which “may typically be changed periodically such that if webpage 24 were received from web server 20 at a subsequent time, the content of at least a portion of webpage 24 may have change.” White ¶ 90. White further discloses that its dynamic elements are to be contrasted with “static elements of webpage 24 such as static images.” White ¶ 90.
associated with the user inputs received from the input device, 
White’s dynamic elements are explicitly “associated with” user inputs received from the input device during the operation in paragraph 94, whereby White explicitly stores user interaction data together with the dynamic content of webpage 24 in the same tracking record 36. White ¶ 94.
the audit visualization framework being configured to recreate the dynamic elements and temporally overlay content of the dynamic elements on 
When it is time to replay the user interactions, the environment executes operation 720, which “may recreate an interaction visualization from the interaction data,” including “a substantially realistically accurate recreation of user interaction events substantially as previously recorded from the original user interacting with webpage 24 at the time of recording.” White ¶ 132. 
Regarding the limitation describing the “dynamic elements,” recall that the “interaction data” used by the environment to recreate the visualization includes “[o]ne or more portions of the markup code of webpage 24, such as HTML and/or XML code, corresponding to such periodically changing dynamic content.” White ¶ 90.
Regarding the timestamps limitation, White explicitly discloses “calculating completion rate and/or user time spent on a form on webpage 24, calculating the cumulative amount of time a user's mouse spent on various parts of webpage 24, and compiling a visual representation of user interaction with webpage 24,” White ¶ 97, as part of the user interaction data that White utilizes for “a substantially realistically accurate recreation of user interaction events substantially as previously recorded from the original user interacting with webpage 24 at the time of recording.” White ¶ 132.
Accordingly, the only difference between White and the claimed invention is (1) the templates themselves are stored as captured images, and, relatedly, (2) the claimed invention overlays dynamic content onto a static image at specified (X, Y) coordinates, whereas White overlays the same dynamic content onto a document recreated from a DOM.
Cox, however, teaches both differences, including:
an auditing device operable to generate a video file of the operation of the target application based on one of a plurality of templates, each of the templates being captured static images corresponding to one of the user interfaces, 
As the loop in FIG. 2 illustrates, the contents of a user’s windows may be captured as window shots at various times during interaction, see Cox ¶ 26, and then “the window shots may be compiled into a compressed video file/container format such as MP4 or AVI.” Cox ¶ 32.
and having a temporal relationship with another one of the captured static images,
“Each window shot represents a frame in the video.” Cox ¶ 32.
[and an] audit visualization framework being configured to recreate the dynamic elements and temporally overlay content of the dynamic elements on specified (X, Y) coordinates of the captured static images of the plurality of templates
In order to save bandwidth and storage space, an embodiment of Cox’s window capture system “transmit[s] only the area of the window that has changed since the preceding window shot. For example, the smallest rectangular area containing the pixels that have changed, and coordinates defining the location of the area relative to a given corner of the window may be stored and transmitted.” Cox ¶ 36. Note that the “relative to a given corner” aspect explicitly discloses the concept of the coordinates being “X, Y” coordinates. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to store White’s templates as window shots (images) instead of (or in addition to) storing the templates in a DOM format, as taught by Cox. One would have been motivated to capture screenshots instead of a DOM, because many applications (e.g., video games, CAD programs, command shells) do not necessarily use a document object model to render their content, and therefore, White’s base system might miss out on recording the use of those applications.
Neither White nor Cox appear to explicitly disclose a “decision tree algorithm” as recited in claim 19. 
Carmi, however, teaches a system configured to use templates of an application to record interactions with the application, 
each of the templates being captured static images corresponding to one of the user interfaces and having a temporal positional relationship with another one of the captured static images, 
“When a new version of [an] application that includes screen 125 is executed, a system may monitor the execution, and may relate the execution to model 330. For example, screenshots and transitions related to an execution of the new version may be captured as described herein and compared, or otherwise examined in relation to, model 330.” Carmi ¶ 66. 
wherein [an] audit visualization framework applies a decision tree algorithm to navigate the temporal relationships to identify and render the captured static images for overlaying the dynamic content, 
“Upon determining that screen 125 and a transition thereto are not represented in model 330, MSMU 325 may generate model 335 that may include information included in model 330 and additional information to represent screen 125 and related transitions, e.g., as shown by 160 and 175. In other embodiments, an update model may include references to an existing model.” Carmi ¶ 66. Notably, Carmi thus discloses an algorithm (MSMU 325) that processes a decision tree (the models) in accordance with the claimed functionality. The application models are decision trees because, as shown in FIG. 1, the models comprise a series of screens 110–125 linked together by a set of “transitions” (e.g., 150 and 170) that describe execution flow from screen to screen. See Carmi ¶ 88.
wherein the temporal relationship identifies (a) a successful login path including a first set of captured static images to be rendered in succession and (b) an unsuccessful login path including a second set of captured static images to be rendered in succession, the first set of captured static images and the second set of captured static images being different.
“[B]y monitoring in real-time screens produced by an application, an embodiment may determine, based on information in a model or recorded session, that an unauthorized user interacts with an application. Such condition may be associated with an action that may be informing a security officer of a security breach. For example, the list of authorized users may be included in metadata associated with a login screen, accordingly, an attempt to login to an application may be detected and reported.” Carmi ¶ 127.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize Carmi’s decision tree algorithm to identify and render a second captured static image. One would have been motivated to use Carmi’s algorithm with White and Cox because “current systems and methods” for capturing screens of an application, much like those described by White and Cox “are unsuitable and are impractical when modeling applications that have large number of states and screens or when screens are added or removed when an application evolves.” Carmi ¶ 2.
Claim 20
White, as combined with Cox and Carmi, teaches the system of claim 19
wherein the temporal relationships provide an arrangement of the captured static images based at least in part on an application flow.
“When a new version of [an] application that includes screen 125 is executed, a system may monitor the execution, and may relate the execution to model 330. For example, screenshots and transitions related to an execution of the new version may be captured as described herein and compared, or otherwise examined in relation to, model 330.” Carmi ¶ 66. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The double brackets are provided to denote a difference between claim 1 and White. The claimed templates are already captured static images, whereas White teaches capturing static images of templates.
        2 The double brackets are provided to denote a difference between claim 1 and White. The claimed templates are already captured static images, whereas White teaches capturing static images of templates.